                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

 Serandy Michelle Goff,                         Civil Action No. 2:18-cv-03313-TLW

               PLAINTIFF

         v.
                                                               Order
 Andrew M. Saul, Commissioner Social
 Security Administration,

               DEFENDANT



      Plaintiff Serandy Michelle Goff brought this action pursuant to Section 205(g),

as amended 42 U.S.C. 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security (Commissioner) denying her claim for Disability

Insurance Benefits. This matter is before the Court for review of the Report and

Recommendation (Report) filed by United States Magistrate Judge Mary Gordon

Baker.    In   the Report,   the   Magistrate     Judge recommends      affirming    the

Commissioner’s decision. ECF No. 23. Plaintiff filed objections to the Report. ECF No.

24. The Commissioner replied to Plaintiff’s objections. ECF No. 26. This matter is

now ripe for disposition.

      The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is

registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained in that report. 28 U.S.C. § 636. In conducting this review,

the Court applies the following standard:



                                            1
      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections…. The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      The Court has carefully reviewed the Report, the objections thereto, and all

other relevant filings. In her objections, Plaintiff argues that the ALJ did not account

for her moderate limitations in concentration, persistence, or pace in rendering an

RFC determination. In this case, the ALJ determined that while Plaintiff had

“moderate limitations with respect to her capacity for concentrating, persisting, or

maintaining pace,” she was still able to perform “simple, routine, and repetitive

tasks.” (Tr. 79, 81). The ALJ considered the medical opinions in the record and

Plaintiff’s reports of daily living activities (which included “cooking breakfast, taking

her medications, handling personal grooming and toilet needs without assistance,

performing light chores around the home with frequent breaks due to fatigue, using

the computer, going to the races,…attending appointments, using her phone,

computer, and Facebook, watching television, and interacting with family”) to explain

his determination that Plaintiff’s moderate limitations in concentration, persistence,



                                            2
and pace do not require an additional restriction beyond simple, routine, and

repetitive tasks. (Tr. at 88, referencing Tr. at 645–56, 897–902.)

      Plaintiff also objects to the assessment of the medical opinion evidence.

Plaintiff argues that the ALJ erred in affording greater weight to the opinion of

psychological examiner Dr. John Whitley, Ph.D., over the opinions of psychological

examiner Dr. Robert Brabham, Ph.D., and examining physicians Dr. Craig Lichtblau,

M.D. and Dr. Marshall White, M.D. After reviewing the record and the Report, and

noting that Dr. Whitley performed an extensive psychological examination and the

ALJ determined that Dr. Whitley’s opinion of the Plaintiff’s condition was consistent

with the Plaintiff’s reports of daily living activities, the Court concludes that the

weight assigned to the medical opinions is supported by substantial evidence. For the

reasons stated, Plaintiff’s objections are overruled.

      After careful review of the ALJ’s decision and the evidence in the record, the

Court finds that the ALJ supported his decision with substantial evidence. The Court

notes and finds persuasive the detailed analysis set forth in the Report of the

Magistrate Judge. It is hereby ORDERED that the Report, ECF No. 23, is

ACCEPTED, and Plaintiff’s objections, ECF No. 24, are OVERRULED. For the

reasons articulated by the Magistrate Judge, the Commissioner’s decision is hereby

AFFIRMED.

      IT IS SO ORDERED.




                                           3
                               _s/ Terry L. Wooten_____________
                               Terry L. Wooten
                               Senior United States District Judge

March 19, 2020
Columbia, South Carolina




                           4
